Exhibit 10.2

INTERSECT ENT, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2014 EQUITY INCENTIVE PLAN)

Intersect ENT, Inc. (the “Company”), pursuant to Section 6(b) of the Company’s
2014 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock “(Restricted Stock Units”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth herein and in the Plan
and the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Plan
or the Award Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.

 

Participant:     ID:     Date of Grant:     Grant Number:     Vesting
Commencement Date:     Number of Restricted Stock Units/Shares:    

 

Vesting Schedule:

The shares subject to the Award shall vest as follows: 1/3rd of the total number
of Restricted Stock Units will vest on each one-year anniversary of the Date of
Grant until the Restricted Stock Units are totally vested, subject to
Participant’s Continuous Service on each such annual vesting date.

 

Issuance Schedule:

Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each Restricted Stock Unit that vests at the time set forth
in Section 6 of the Award Agreement.

Mandatory Sale to Cover Withholding Tax:

 

  As a condition to acceptance of this Award, to the greatest extent permitted
under the Plan and applicable law, any withholding obligations for applicable
Tax-Related Items (as defined in Section 11 of the Award Agreement) will be
satisfied through the sale of a number of the shares of Common Stock subject to
the Award as determined in accordance with Section 11 of the Award Agreement and
the remittance of the cash proceeds of such sale to the Company. Under the Award
Agreement, the Company is authorized and directed by Participant to make payment
from the cash proceeds of this sale directly to the appropriate taxing
authorities in an amount equal to the withholding obligation for Tax-Related
Items. It is the Company’s intent that the mandatory sale to cover withholding
obligations for Tax-Related Items imposed by the Company on Participant in
connection with the receipt of this Award comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with
the requirements of Rule 10b5-1(c).



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) restricted stock unit awards or options
previously granted and delivered to Participant, (ii) any written employment or
offer letter agreement or other agreement entered into between the Company and
Participant or any policy established by the Company that provides for vesting
acceleration will provide for vesting acceleration of this Award upon the terms
and conditions set forth therein, and (iii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

INTERSECT ENT, INC.     PARTICIPANT By:  

 

   

 

  Signature       Signature Title:  

 

    Date:     Date:  

 

     

ATTACHMENTS: Award Agreement and 2014 Equity Incentive Plan



--------------------------------------------------------------------------------

INTERSECT ENT, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Intersect ENT, Inc.
(the “Company”) has awarded you (“Participant”) a Restricted Stock Unit Award
(the “Award”) pursuant to Section 6(b) of the Company’s 2014 Equity Incentive
Plan (the “Plan”) for the number of Restricted Stock Units/shares indicated in
the Grant Notice. Capitalized terms not explicitly defined in this Agreement or
the Grant Notice shall have the same meanings given to them in the Plan. The
details of your Award, in addition to those set forth in the Grant Notice, are
as follows.

1. GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company or an Affiliate (other than services to the Company
or an Affiliate) with respect to your receipt of the Award, the vesting of the
Stock Units or the delivery of the Company’s Common Stock to be issued in
respect of the Award. Notwithstanding the foregoing, the Company reserves the
right to issue you the cash equivalent of Common Stock, in part or in full
satisfaction of the delivery of Common Stock upon vesting of your Restricted
Stock Units, and, to the extent applicable, references in this Award Agreement
and the Grant Notice to Common Stock issuable in connection with your Stock
Units will include the potential issuance of its cash equivalent pursuant to
such right.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

3. NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

 

1



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

5. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.

(a) Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company’s General Counsel prior to finalizing
the domestic relations order or marital settlement agreement to verify that you
may make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

6. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction any Tax-Related
Items (as defined in Section 11 below), in the event one or more Restricted
Stock Units vests, the Company shall issue to you one (1) share of Common Stock
for each Restricted Stock Unit that vests on the applicable vesting date(s)
(subject to any adjustment under Section 3 above). The issuance date determined
by this paragraph is referred to as the “Original Issuance Date”.

 

2



--------------------------------------------------------------------------------

(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i) the Original Issuance Date occurs during a “closed window period” applicable
to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities when you are otherwise
not permitted to sell shares of Common Stock on an established stock exchange or
stock market (for the avoidance of doubt, sales pursuant to a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Plan”) or pursuant to the mandatory “same day sale”
commitment described in section 11(d) hereof shall be considered made at a time
when you are permitted to sell shares of Common Stock on an established stock
exchange or stock market for the purposes of this Section 6(b)(i)), and

(ii) either (1) Tax-Related Items do not apply, or (2) the Company decides,
prior to the Original Issuance Date, (A) not to satisfy the Tax-Related Items by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
pay your Tax-Related Items in cash or from other compensation otherwise payable
to you by the Company,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c) The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.

9. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

 

3



--------------------------------------------------------------------------------

10. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant may not be earned unless (in addition to any other conditions described in
the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company or an Affiliate, as applicable (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. This
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Agreement, for any period, or at all, and shall not interfere in any way
with the Company’s right to conduct a reorganization.

11. RESPONSIBILITY FOR TAXES.

(a) You acknowledge that, regardless of any action the Company takes with
respect to any or all income tax, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company. You further acknowledge that the Company (i)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of your Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting and settlement of
the Restricted Stock Units, the delivery or sale of any shares of Common Stock
and the issuance of any dividends, and (ii) does not commit to and are under no
obligation to structure the terms of the grant or any aspect of your Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge and agree that you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates for Tax-Related Items arising from your Award or your other
compensation.

 

4



--------------------------------------------------------------------------------

(b) Prior to the relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. Specifically, pursuant to Section 11(d) below, you have
agreed to a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you have
(except in the case of Officers, as set forth below) irrevocably agreed to sell
a portion of the shares of Common Stock to be delivered in connection with your
Restricted Stock Units to satisfy any withholding obligations for Tax-Related
Items and whereby the FINRA Dealer has committed to forward the proceeds
necessary to satisfy any withholding obligations for Tax-Related Items directly
to the Company. If, for any reason, such “same day sale” commitment pursuant to
Section 11(d) does not result in sufficient proceeds to satisfy any withholding
obligations for Tax-Related Items, or you are an Officer and have provided
notice to the Company at least five business days prior to a vesting date of
your election to opt out of the “same day sale” commitment under Section 11(d)
with respect to such vesting date, you authorize the Company, or its agents, at
their discretion, to satisfy the withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
your wages or other cash compensation paid to you by the Company;
(ii) withholding a number of shares of Common Stock having a fair market value
determined by the Company as of the date of the relevant taxable or tax
withholding event, as applicable, that are otherwise deliverable to you upon
settlement; provided, however, that to the extent necessary to qualify for an
exemption from application of Section 16(b) of the Exchange Act, if applicable,
such share withholding procedure be subject to the express prior approval of the
Compensation Committee; or (iv) causing you to tender a cash payment (which may
be in the form of a check, electronic wire transfer or other method permitted by
the Company).

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, you are deemed to have been issued the full number of
shares of Common Stock subject to the vested Restricted Stock Units
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.

(d) You hereby acknowledge and agree to the following:

(i) I hereby appoint Royal Bank of Canada (or any successor agent determined by
the Company) as my agent (the “Agent”), and authorize the Agent to:

(1) Sell on the open market at the then prevailing market price(s), on my
behalf, as soon as practicable on or after each date on which shares of Common
Stock underlying my Restricted Stock Units vest and are issued, the number
(rounded up to the next whole number) of the shares of Common Stock to be
delivered to me in connection with the vesting of those shares sufficient to
generate proceeds to cover (1) any withholding obligations for Tax-Related Items
arising in connection with the Award, and (2) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto; and

(2) Remit any remaining funds to me.

 

5



--------------------------------------------------------------------------------

(ii) I hereby authorize the Company and the Agent to cooperate and communicate
with one another to determine the number of shares of Common Stock underlying my
Restricted Stock Units that must be sold pursuant to this Section 11(d).

(iii) I understand that the Agent may effect sales as provided in this
Section 11(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 11(d) due to (i) a legal or contractual restriction
applicable to me or the Agent, (ii) a market disruption, (iii) rules governing
order execution priority on the national exchange where the Common Stock may be
traded or (iv) applicable law restricting such sale. In the event of the Agent’s
inability to sell shares of Common Stock, I will continue to be responsible for
the timely payment to the Company of all Tax-Related Items that are required by
applicable laws and regulations to be withheld.

(iv) I acknowledge that regardless of any other term or condition of this
Section 11(d), the Agent will not be liable to me for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

(v) I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 11(d). The Agent is a third-party
beneficiary of this Section 11(d).

(vi) This Section 11(d) shall terminate not later than the date on which all
Tax-Related Items arising in connection with the Award have been satisfied.

(vii) Officers may, on notice delivered five or more business days prior to a
vesting date, opt out of the “same day sale” commitment under this Section 11(d)
with respect to such vesting date provided alternate arrangements acceptable to
the Company to satisfy any withholding obligation for Tax-Related Items have
been made, as described in Section 11(a).

(viii) I hereby authorize the Company to appoint a successor Agent should Royal
Bank of Canada (or its successor) resign as Agent or be replaced by the Company.

(e) You agree to pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. You acknowledge and agree that the Company may refuse to issue or
deliver the shares of Common Stock, or the proceeds of the sale of shares of
Common Stock, if you fail to comply with your obligations in connection with the
Tax-Related Items.

12. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own

 

6



--------------------------------------------------------------------------------

personal tax, financial and/or legal advisors regarding the tax consequences of
this Award and by signing the Grant Notice, you have agreed that you have done
so or knowingly and voluntarily declined to do so. You understand that you (and
not the Company) shall be responsible for your own tax liability that may arise
as a result of this investment or the transactions contemplated by this
Agreement.

13. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

 

COMPANY:  

Intersect ENT, Inc.

Attn: Stock Administrator

1555 Adams Drive

Menlo Park, California 94025

     PARTICIPANT:   Your address as on file with the Company at the time notice
is given     

15. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16. ADDITIONAL ACKNOWLEDGMENTS. You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.

 

7



--------------------------------------------------------------------------------

(b) The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

(c) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(d) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(e) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(f) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(g) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
Resignation for Good Reason, or for a “constructive termination” or any similar
term under any plan of or agreement with the Company.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

 

8



--------------------------------------------------------------------------------

19. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to that state’s conflicts of laws rules.

20. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21. OTHER DOCUMENTS. You hereby acknowledge receipt of or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s
Insider Trading Policy, in effect from time to time.

22. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

23. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly. Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is not otherwise exempt from, and determined to be deferred compensation
subject to Section 409A, and you are a “Specified Employee” (within the meaning
set forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of your
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h) and without regard to any alternative definition
thereunder), then the issuance of any shares that would otherwise be made upon
the date of the separation from service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is the earlier of (i) the fifth
business day following your death, or (ii) the date that is six (6) months and
one day after the date of the separation from service, with the balance of the
shares issued thereafter in

 

9



--------------------------------------------------------------------------------

accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under
Section 409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing or electronic acceptance by you of the
Restricted Stock Unit Grant Notice to which it is attached.

 

10